 



Exhibit 10.12

SYMANTEC CORPORATION’S
2002 EXECUTIVE OFFICERS’ STOCK PURCHASE PLAN

as amended, April 26, 2005



1.   PURPOSE.

     The purpose of this Symantec Corporation 2002 Executive Officers’ Stock
Purchase Plan (the “Plan”) is to provide Executive Officers of Symantec
Corporation (the “Company”) with an opportunity to purchase Common Stock of the
Company, $.01 par value (the “Stock”), using some or all of the amounts received
by Executive Officers as part of any payment made under applicable Executive
Annual Incentive Plans (the “Bonus”).



2.   STOCK ISSUANCE.

     Subject to the approval of this Plan by the Stockholders of the Company,
any Executive Officer of the Company may elect, pursuant to the provisions of
Section 3 of this Plan, to receive a portion of his or her Bonus in the form of
an award of unrestricted, fully vested shares of Stock. For purposes of this
Plan, an “Executive Officer” is any officer of the Company that has been
designated as a person subject to the requirements of Section 16(b) of the
Securities Exchange Act of 1934, as amended.



3.   ELECTION BY EXECUTIVE OFFICERS.

     Each Executive Officer may make an irrevocable election to receive up to
100% of the Bonus payable to such Executive Officer in the form of shares of
Stock. Any such election shall be made on or before such date as the
Compensation Committee (or by the Board acting as the Compensation Committee)
determines, in its sole discretion, to be appropriate (the “Election Date”). An
Executive Officer may specify the portion, if any, from 0% to 100%, of the Bonus
that shall be paid to such Executive Officer in shares of Stock, or a maximum
number of shares to be purchased using a specified portion of the Bonus;
provided, that if no election is made by an Executive Officer on or before the
Election Date, such Executive Officer shall be deemed not to have elected to
receive any of his or her Bonus in shares of Stock. Notwithstanding the
foregoing, the maximum number of shares of Stock that may be purchased in any
fiscal year by an Executive Officer under this Plan shall be 10,000 shares of
Stock. Notice of an Executive Officer’s election shall be given to the corporate
secretary of the Company. In the event an Executive Officer’s Bonus becomes
payable on other than an annual basis, then elections shall be made in the
manner and at the time as determined by the Compensation Committee of the Board
of Directors (or by the Board acting as the Compensation Committee)..



4.   AMOUNT OF STOCK.

 



--------------------------------------------------------------------------------



 



     The number of shares of Stock to be issued to an Executive Officer pursuant
to this Plan shall be the portion of the Bonus which the Executive Officer has
elected to be paid in Stock, divided by the closing price of the Common Stock of
the Company on The Nasdaq National Market on the business day immediately
preceding the date on which the Bonus is paid. Notwithstanding the foregoing, in
the event that the Company’s “Trading Window” (as defined in the Company’s
policies) for directors and executive officers is closed on the business day
immediately preceding the date when the Bonus is otherwise paid, the number of
shares of Stock instead shall be based on the closing price of the Stock on the
first business day on which the Trading Window is open, and the Stock shall be
issued subsequent to that date. In the event that an executive Officer has
specified the maximum number of shares to be purchased, the number of shares to
be issued shall not exceed that number. If there are insufficient shares of
Stock reserved for issuance under this Plan to satisfy elections made by all
Executive Officers in a calendar year, then the available shares of Stock shall
be allocated among Executive Officers in proportion to their respective
elections.



5.   NUMBER OF SHARES RESERVED FOR ISSUANCE.

     The aggregate number of shares of Stock reserved for issuance under the
Plan shall be 250,000 shares.



6.   ADMINISTRATION OF PLAN.

     Compensation Committee Authority. This Plan will be administered by the
Compensation Committee or by the Board acting as the Compensation Committee.
Subject to the general purposes, terms and conditions of this Plan, and to the
direction of the Board of Directors, the Compensation Committee shall have full
power to implement and carry out this Plan. Without limitation, the Compensation
Committee shall have the authority to: (i) construe and interpret this Plan and
any other agreement or document executed pursuant to this Plan; (ii) prescribe,
amend and rescind rules and regulations relating to this Plan; (iii) correct any
defect, supply any omission or reconcile any inconsistency in this Plan or any
agreement; and (iv) make all other determinations necessary or advisable for the
administration of this Plan. Any determination made by the Compensation
Committee will be made in its sole discretion and such determination will be
final and binding on the Company and on all persons having an interest under
this Plan.



7.   WITHHOLDING TAXES.

     Whenever shares of Stock are to be issued under this Plan, the Company may
require the Executive Officer to remit to the Company an amount sufficient to
satisfy federal, state and local withholding tax requirements prior to the
delivery of any certificate or certificates for such shares of Stock. When,
under applicable tax laws, an Executive Officer incurs tax liability under this
Plan and the Executive Officer is obligated to pay the Company the amount
required to be withheld, the Compensation Committee may allow the Executive
Officer to satisfy the minimum withholding tax

 



--------------------------------------------------------------------------------



 



obligation by electing to have the Company withhold from the shares of Stock to
be issued that number of shares of Stock having a fair market value equal to the
minimum amount required to be withheld, determined on the date that the amount
of tax to be withheld is to be determined. All elections to have shares of Stock
withheld for this purpose will be made in writing in a form acceptable to the
Compensation Committee.



8.   PRIVILEGES OF STOCK OWNERSHIP.

     No Executive Officer will have any of the rights of a stockholder with
respect to any shares of Stock until the shares of Stock are issued to the
Executive Officer. After shares of Stock are issued to the Executive Officer,
the Executive Officer will be a stockholder and have all the rights of a
stockholder with respect to such Stock, including the right to vote and receive
all dividends or other distributions made or paid with respect to such Stock.



9.   CERTIFICATES.

     All certificates for Stock or other securities delivered under this Plan
will be subject to such stock transfer orders, legends and other restrictions as
the Compensation Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the Securities and Exchange
Commission or any stock exchange or automated quotation system upon which the
shares of Stock may be listed or quoted.



10.   SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.

     A transfer of shares of Stock will not occur unless such transfer is in
compliance with all applicable federal and state securities laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the shares of Stock may then be listed
or quoted, as they are in effect on the date of grant of transfer of shares of
Stock. Notwithstanding any other provision in this Plan, the Company will have
no obligation to issue or deliver certificates for shares of Stock under this
Plan prior to: (a) obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such shares of Stock under any state or
federal law or ruling of any governmental body that the Company determines to be
necessary or advisable. The Company will be under no obligation to register the
shares with the Securities and Exchange Commission or to effect compliance with
the registration, qualification or listing requirements of any state securities
laws, stock exchange or automated quotation system, and the Company will have no
liability for any inability or failure to do so.



11.   NO OBLIGATION TO EMPLOY.

     Nothing in this Plan will confer or be deemed to confer on any Executive
Officer any right to continue in the employ of, or to continue any other
relationship with, the

 



--------------------------------------------------------------------------------



 



Company or any parent, subsidiary or affiliate of the Company or limit in any
way the right of the Company or any parent, subsidiary or affiliate of the
Company to terminate Executive Officer’s employment or other relationship at any
time, with or without cause.



12.   ADOPTION OF PLAN AND EFFECTIVE DATE.

     This Plan will become effective on the date that it is adopted by the Board
and approved by Stockholders of the Company (the “Effective Date”).

 